Title: To George Washington from William Heath, 27 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 27. 1782.
                        
                        I was the last evening honored with yours of the 26th. Your Excellency’s directions respecting flags shall be
                            strictly observed.
                        Major Campbell, assistant deputy-quartermaster, has applied to me this morning to know whether the
                            contractors are to have the possession and use of the public issuing store, slaughter-house, and bake-house at the
                            Continental village, with the scales, weights, kettle, and other implements of the stores, and who is to be accountable
                            for the ground-rent on which the stores stand. I am not able to determine the matter, not having seen the contract, and
                            must request your Excellency’s determination on the matter.
                        I cannot but again express the uneasiness which I feel on account of the empty state of the magazines of
                            provisions. The old provisions have been taken out and issued, and others are not deposited to replace them.
                        In obedience to your Excellency’s order of the 16th I convened the brigadiers and officers commanding
                            brigades, and consulted them on the quantity of liquor in kind necessary to be issued to the troops; they were of opinion
                            that it wil be best to issue four jills per week, and retain three jills, which they wished to have commuted with the
                            contractors for peas and bread, to operate till the 20th of July next, which was two months from the day of their meeting
                            the 20th instant. The officers were of opinion that in the course of two months some circumstances might render another
                            alteration eligible. Immediately after the meeting of the officers, I wrote Mr Sands and requested him to call at my
                            quarters in order to have the matter fully settled. He wrote me he would call in a day or two—he has not as yet. The
                            present shortness of provisions, and preparations for the celebration of the birth of the Dauphin of France, I suppose
                            occupy his whole time. When I can see him the business of the commutation shall be concluded if possible; but I
                            apprehended he will estimate the peas too high—and the contract does not, I think mention that species of vegetable or fix
                            the price of them. I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                        
                            W. Heath

                        
                    